 1                                 UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA

 3
 4    PETER MENZEL,
 5                              Plaintiff,                   Case No. 3:17-cv-05499-EMC
 6    vs.
 7    SCHOLASTIC, INC.,                                      STIPULATION OF DISMISSAL
 8                              Defendant.
 9
10
11           Pursuant to Rule 4l(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the parties, through

12   their undersigned counsel, hereby stipulate that the above-captioned action is voluntarily dismissed

13   WITH PREJUDICE. The Parties are to bear their own costs and attorneys' fees.
14   DATED: January 31, 2020
15
16
      HARMON SEIDMAN & BRUSS, LLC                           FRANKFURT KURNIT KLEIN & SELZ, PC
17
      s/ Amanda L. Bruss                                      s/ Edward Rosenthal
18    Amanda L. Bruss, Esq.                                   Edward Rosenthal, Esq.
      Counsel for Plaintiff Peter Menzel                      Counsel for Defendant Scholastic Inc.
19

20
21
22
23
24
25
26
27
28

      STIPULATION OF DISMISSAL                                                   Case No. 3:17-cv-05499-EMC
 1
                                       CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 31, 2020 I caused the foregoing STIPULATION OF
 3
     DISMISSAL to be electronically filed with the Clerk’s Office using the CM/ECF System for filing
 4
     and transmittal of a Notice of Electronic Filing to the attorneys of record.
 5
                                                        s/Amanda L. Bruss
                                                              ISTRIC
 6                                                     TES D          TC
                                                      A
                                                     TAmanda L. Bruss




                                                                              O
 7




                                                S




                                                                               U
                                               ED




                                                                                RT
 8                                                                 TED


                                           UNIT
                                                             GRAN
 9




                                                                                         R NIA
                                                                               n
10
                                                                 dward   M. Che
                                           NO
                                                         Judge E




                                                                                       FO
11
                                             RT




                                                                                   LI
                                                    ER
                                               H




                                                                                  A
12                                                                                 C
                                                         N                 F
                                                             D IS T IC T O
13          Dated: 1/31/2020                                       R
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
                                                    2
      STIPULATION OF DISMISSAL                                                         Case No. 3:17-cv-05499-EMC
